DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “A magazine for storing multiple storage vessels, comprising at least one of the storage vessel according to claim 1”.  The Examiner submits this is unclear as applicant has not set forth any structural features for the magazine and instead recites the device of claim 1 in the body of the claim. The Examiner has not rejected claims 14-15 which do recite further structural features for the magazine. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ronsick et al. (US 2010/0288060) in view of Koch (US 2016/0121324). Ronsick teaches a storage vessel (1904).  The device is best shown in Figures 6-13 and 43A-46.  The device is best described in Paragraphs 0095-0191.
Regarding claims 1, 3-5 and 12 – As shown in Figures 12-13, Ronsick teaches a pressure tight storage vessel (separation device 1904) having an elongated main body (body 2402) that is rotationally symmetric with respect to an axis of symmetry and forms a rotationally symmetrical hollow space for holding liquids. The elongated body is terminated at a top side which is closed off in a pressure tight manner by a closure (See Paragraphs 0124 and 0256 and Figure 43A which shows a cap 2404 having a septum 4300).  The vessel (1904) of Ronsick further includes a plurality of reinforcement elements (walls 3002) which extend parallel to the axis of symmetry, bear against the elongated main body (2402) and are arranged rotationally symmetrically about said axis of symmetry such that exposed wall sections of the elongated main body are formed between the adjacent reinforcement elements (3002) that allows for the pressure tight insertion of two needles. The main body includes a recess (2506 in Figures 9-10 but also as indentions in capillary tube 2602and walls 3002 in Figures 12-13. Ronsick teaches forming the vessel (separation device 1904) as one piece but does not specifically recite plastic. 
Regarding the limitations “the closure is a film which is attached to the border by a melting process” and “wherein the main body and the reinforcement elements are produced in one piece from plastic by an injection moulding process” – The Examiner submits the limitations are “product-by-process” limitations and the resulting device is not patentable over the cited prior art which recites the claimed features. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Koch teaches a laser imprintable sample tube having a writable area. The sample tube is shown in Figure 1 and described in Paragraphs 0005-0030. The sample tube is made as one piece from the molding of polypropylene and includes side wall (3) and a base (4) which form a main body (3) and writable area (5).  In Paragraphs 0020-0021, Koch teaches that polypropylene may be made to be transparent and include an area that may be marked with a bar code or other identification by laser irradiation.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the polypropylene material from Koch with the device of Ronsick.  One of ordinary skill in the art would add the polyethylene material to Ronsick in order to provide a writable area for information on the tube as taught by Koch. 
Regarding claim 2 – Figure 12 of Ronsick shows a plurality of conical sections (unlabeled) of equal thickness and also a plurality of lower longitudinal walls of equal thickness (as part of reservoir 2062) between each of the walls  reinforcement elements (walls 3002). 
Regarding claim 6 and 17 – The Examiner submits the tube made as one piece by the molding process taught by Koch would have a constant surface roughness having an average roughness depth of less than 0.8 Rz. 
Regarding claims 7 and 18 - Ronsick teaches every element of claims 7 and 18 except for the wall thickness.  Ronsick does not disclose a specific wall thickness. The Examiner takes the position that the difference between the prior art and the claims is one of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, 
Regarding claim 8 and 19 – Ronsick teaches processing a wide variety of samples including inhomogenous liquids in Paragraphs 0097-0099.  Ronsick also teaches placing lysed samples in the vessel (separator 1904) in Paragraphs 0110-0132.  The Examiner considers a lysed cellular sample to be an inhomogenous liquid phase.  Ronsick teaches separation beads in the container in Paragraph 0178.
Regarding claims 9 and 20 – Ronsick teaches places a wide variety of samples including homogenous liquids in Paragraphs 0097-0099. Ronsick also teaches placing blood or urine in the vessel (separator 1904) in Paragraphs 0110-0132.  The Examiner also considers a whole, untreated blood or urine sample to be a homogenous liquid phase. 
Regarding claim 13 – Ronsick teaches a cartridge or cassette for holding the devices (1904) in Paragraph 0119. 

Claims 10 and 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ronsick et al. (US 2010/0288060) in view of Koch (US 2016/0121324), and further in view of Kessel (US 2013/0109009).  Ronsick and Koch, as described in Paragraph 9-18 above, teach every element of claims 10, 11, 14 and 15 except for the guide grooves on the vessel and the retaining structure in the magazine. Kessel teaches a biological separation device.  The embodiment of the device most relevant to the instant claims is shown in Figures 4A-4F and described in Paragraphs 0069-0073. As shown in the Figures, Kessel teaches a container (102) having a plurality of fins (122) extending from the lowered tapered portion(120) to provide a stable base.  The containers (102) are received in the wells (126) of a cartridge (head 128). The fins (122) of the container (102) include a keying feature (124) which mates with one ore more slits (128) in the wells (126).  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the keying feature (124) and cartridge slits (128) from Kessel to the container and cartridge of Ronsick and Koch.  One of ordinary skill in the art at the time would add the mating features in order to secure the container in the cartridge opening as taught by Keller. 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ronsick et al. (US 2010/0288060) in view of Koch (US 2016/0121324), and further in view of Zigler et al. (US 2004/0022696). Ronsick and Koch, as described in Paragraphs 9-18 above, teach every element of claim 16 except for two needle.  Ronsick and Koch teach adding and removing liquids from the containers (1904) with a plurality of units (1902) having a single needle.  See Figures 31-46 of Ronsick. Zigler teaches an automated synthesis system.  The portions of the system most relevant to the instant claims are shown in Figures 2-6 and described in Paragraphs 0033-0038.  The system includes a reagent delivery system (10) that includes a linear actuator with a plurality of needles (112, 132) used for liquid and gas transfer. As shown in Figures 4-5, Zigler teaches that the needles (112, 132) pierce the septum (402) to allow for the insertion of gas (via 132) when removing fluids from the containers (104). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the dual needles from Zigler with the device of Ronsick.  One of ordinary skill in the art at the time would add the dual needles from Zigler in order to pressurize the container during liquid removal as taught by Zigler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        September 10, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798